Exhibit 10.2
COMPENSATION ARRANGEMENT FOR ROBERT SALVONI
On October 27, 2009, the Compensation Committee of the Company’s Board of
Directors approved an increase in the base salary for Robert Salvoni, the
Company’s Managing Director of Europe and Asia, from 160,000 GBP to 172,165 GBP,
effective October 28, 2009. The Compensation Committee concluded that this base
salary increase was appropriate to compensate Mr. Salvoni for the additional
management duties and responsibilities assumed by him as a result of his recent
appointment as Managing Director of the Company’s Asia operations.

 